Citation Nr: 0523529	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to increased improved disability pension benefits 
due to additional unreimbursed medical expenses, for accrued 
benefits purposes.  


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The case was previously before the Board in September 2001, 
when it was remanded for the RO the calculate benefits and 
review the claim.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

In May 2001, a hearing was held before a Veterans Law Judge 
who is no longer with the Board.  The appellant was afforded 
an opportunity to have a hearing before a sitting Judge.  In 
May 2005, a hearing was held before the undersigned Veterans 
Law Judge, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran died on March [redacted], 1997.  

3.  The claim for increased improved disability pension 
benefits due to additional unreimbursed medical expenses, for 
accrued benefits purposes, was received on August 24, 1998, 
more than a year after the veteran's death.  

4.  There were no unpaid benefits to which the veteran was 
entitled at death under existing ratings or decisions, or 
based on evidence in the file at date of his death.  


CONCLUSION OF LAW

The criteria for payment additional improved disability 
pension, as an accrued benefit, have not been met.  38 
U.S.C.A. § 5121 (West 2002 and Supp. 2005); 38 C.F.R. § 
3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See also, Valiao v. 
Principi, 17 Vet. App. 229 (2003).  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, 
situations in which the claimant is not entitled to the 
benefit as a matter of law.  38 C.F.R § 3.159(d)(3).  Here, 
as a matter of law, the appellant is not entitled to the 
accrued benefits she seeks.  So, VCAA does not require 
notice.  

The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).

Further, the RO decision on appeal was rendered in February 
1999, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  Also see VAOPGCPREC 7-2004.  

The Board's review shows that the decision on appeal, the 
statement of the case, and other correspondence from the RO, 
as well as discussions during the Board hearings, notified 
the appellant of the reasons for the denial and gave her 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not constitute prejudicial error, as 
the notification requirements of the VCAA (if they applied) 
have been satisfied and the appellant has been provided a 
meaningful opportunity to participate in development of her 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Criteria

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Under the provisions of 38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005), as relevant here, a veteran's surviving children may 
receive accrued benefits consisting of up to two years of due 
but unpaid benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004).  Applications for 
accrued benefits must be received within one year after the 
date of the veteran's death.  38 U.S.C.A. § 5121(c) (West 
2002).  

Factual Background

The appellant is the veteran's daughter and was his legal 
guardian before his death on March [redacted], 1997.  At the time of 
the veteran's death, he was in receipt of improved pension.  
The amount of improved pension payable is reduced by annual 
income on a dollar for dollar basis.  38 U.S.C.A. § 1521(b) 
(West 2002); 38 C.F.R. § 3.23(b) (2004).  The amount of 
medical expenses can be charged against the countable annual 
income, thereby lessening that amount and increasing the 
amount of pension payable.  

An eligibility verification report, received in April 1996, 
shows the veteran received monthly Social Security payments 
of $825.10.  Unreimbursed medical expenses for 1995 were 
$6,280.11.  Unreimbursed medical expenses expected for 1996 
were $6,000.  Based on this information, the RO, in April 
1996, calculated the veteran's countable annual income as 
$6,573; his maximum annual pension was $13,190, or $551 
monthly.  

An eligibility verification report, received in January 1997, 
shows the veteran received monthly Social Security payment of 
$825.10 and other payment of $19.60.  Unreimbursed medical 
expenses for 1996 were $6,956.00.  Unreimbursed medical 
expenses expected for 1997 were $6,000.  Based on this 
information, the RO, in February 1997, recalculated the 
veteran's benefits for 1996 and projected entitlement to 
monthly benefits of $559, based on projected annual medical 
expenses of $4,000.  

The veteran died on March [redacted], 1997.  The appellant failed to 
notify VA of the veteran's death and, as his legal guardian, 
continued to receive and negotiate the veteran's pension 
checks.  This created an overpayment of $3,354, for 6 months.  

On August 24, 1998, the RO received a medical expense report 
showing $5,220 for sitters' fees and $112 for Depends.  In 
November 1998, the RO notified the appellant that it was 
denying her claim for accrued benefits because the veteran 
had already received credit for those expenses in 1996 and 
1997 pension payments.  

In a statement received in December 1998, the appellant 
explained that she had to increase sitters' fees from 
September 1, 1996 to March [redacted], 1997.  She reportedly increased 
the fee of A.W. from $650 to $700 a month and took on E.J. 
for another $700 per month.  The RO continued the denial in 
February 1999, notifying her that it approved $6956 in 
medical expenses for 1996 and $4000 in continuing medical 
expenses for January 1, 1997, through the date of the 
veteran's death.  In March 1999, the RO also told the 
appellant that it could not pay the claim for accrued 
benefits because she was claiming $4,332 in accrued benefits 
for which the veteran had already received credit.  

In April 1999, the appellant disagreed with the denial of 
accrued benefits.  She stated that from September 1, 1996 to 
December 31, 1996, she paid an extra $2,100 that was not 
reflected in her 1996 medical expense report.  She stated 
that she paid sitters' fees of $4,200 from January 1, 1997 to 
March [redacted], 1997.  

The August 1999 statement of the case (SOC) shows that the 
veteran's benefits were recalculated using the new figures 
submitted by the appellant.  The unreimbursed medical 
expenses would amount to $2,300 and be significantly less 
than the overpayment of $3,354.  The overpayment was cleared 
because of the veteran's death.  

In a sworn statement received in May 2001, E.J. stated that 
she worked as a sitter for the veteran from September 1996 
until his death in March 1997, for $700 a month.  

In May 2001, the appellant appeared before a member of this 
Board, sitting at the RO, and gave sworn testimony as to the 
veteran's medical expenses.  

In September 2001, the Board remanded the case, for the RO to 
recalculate the countable income and unreimbursed medical 
expenses.  

In October 2001, a VA financial account technician listed the 
checks involved in the over payment, totalling $3,354.  It 
was noted that the debt was written-off because there was no 
means to collect.  However, if there were any accrued moneys 
due, the amount of $3,354 had to be collected.  

In December 2001, the RO notified the appellant that 
recalculation showed she still owed money to VA.  Latter that 
month, she responded that she felt that VA owed her accrued 
benefits even after collecting for the overpayment.  

Medical expense reports were dated in June 2002.  The 
appellant listed $11,356 in unreimbursed medical expenses in 
1996.  She listed $3,439.50 in unreimbursed medical expenses 
for the period from January 1, 1997 to March [redacted], 1997.  

In July 2002, the RO requested receipts for the listed 
medical expenses and copies of W-2's for employees.  In 
August 2002, an attorney wrote to the RO stating that the 
appellant told him that someone at the RO and at the Board 
told her receipts were not needed.  In a September 2002 
letter, the RO emphasized that receipts were needed.  

Witness statements attesting to payment were received in 
October 2002.  

In a letter dated in March 2003, the RO informed the 
appellant that the debt of $3,354 was liquidated in full and 
that she could not be paid any more money.  She appealed that 
determination.  

In May 2005, the appellant appeared before the undersigned 
Veterans Law Judge and gave sworn testimony as to the 
veteran's medical expenses.  

Analysis

Applications for accrued benefits must be filed within one 
year of the veteran's death.  In this case, there is nothing 
of record, which could be construed as a claim for accrued 
benefits, filed in the year after the veteran died.  The 
veteran died on March [redacted], 1997.  The appellant did not 
promptly notify VA of the veteran's death.  Instead, she 
continued to cash his checks for 6 months.  In September 
1997, another agency notified the RO of the veteran's death.  
The RO promptly called the appellant and confirmed the 
veteran's death.  Then, in September 1997, the RO sent the 
appellant a notice of the benefits available to her.  The 
first correspondence received from the appellant, following 
the veteran's death, was a medical expense report, received 
in August 1998.  Even if this document is considered to be a 
request for accrued benefits, it is not timely because it was 
not received within a year of the veteran's death.  Since the 
claim for accrued benefits was not received within a year of 
the veteran's death, it is not timely and must be denied.  

Also, accrued benefits are based on the evidence of record at 
the time of death.  In this case, the evidence of record 
supported the payments at the levels they were made at the 
time.  The later evidence cannot be considered and does not 
support the payment of accrued benefits.  

While the appellant has increased the amounts claimed as 
unreimbursed medical expenses, there is no disagreement that 
the claim for accrued benefits was received more than a year 
after his death or that the evidence of record at the time of 
death showed a level of medical expenses that did not support 
the payment of accrued benefits.  In this case, it is the 
law, not the evidence, which determines the outcome of this 
claim, and as a matter of law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Increased improved disability pension benefits due to 
additional unreimbursed medical expenses, for accrued 
benefits purposes, are denied.  


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


